Exhibit 99.1 – Annual Information Form GOLD RESERVE INC. ANNUAL INFORMATION FORM For The Year Ended December 31, 2015 As filed on April 20, 2016 Exhibit 99.1 Annual Information Form - Page 1 TABLE OF CONTENTS Introductory Notes3 Cautionary Statement Regarding Forward-Looking Statements and Information4 Corporate Structure6 General Development and Description of the Business6 Properties10 Dividends and Distributions10 Description of Capital Structure11 Market for Securities12 Prior Sales12 Escrowed Securities and Securities Subject to Contractual Restriction on Transfer12 Directors and Officers12 Audit Committee Information15 Conflicts of Interest17 Legal Proceedings and Regulatory Actions17 Interest of Managament and Others in Material Transactions18 Transfer Agents and Registrars18 Material Contracts18 Interests of Experts40 Exhibit 99.1 Annual Information Form - Page 2 Introductory Notes The Company In this Annual Information Form, the terms "Gold Reserve", the "Company" "we," "us," or "our," refer to Gold Reserve Inc. and its consolidated subsidiaries and affiliates, unless the context requires otherwise. When appropriate, capitalized terms are defined herein. Gold Reserve, an exploration stage company, is engaged in the business of acquiring, exploring and developing mining projects. We were incorporated in 1998 under the laws of the Yukon Territory, Canada and continued to Alberta, Canada in September 2014. We are the successor issuer to Gold Reserve Corporation which was incorporated in 1956. We have only one operating segment, the exploration and development of mineral properties. In February 1999, each Gold Reserve Corporation shareholder exchanged their shares for an equal number of Gold Reserve Inc. Class A common shares except in the case of certain U.S. holders who for tax reasons elected to receive equity units (each an "Equity Unit") in lieu of Gold Reserve Inc. Class A common shares.
